AO 2458 (Rev. Case    3:20-cr-03789-RBM
              02/08/2019)                                Document
                          Judgment in a Criminal Petty Case (.Modified)   27 Filed 01/22/21 PageID.54 Page 1 of 1                           Page I of I


                                     UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                      V.                                            (For Offenses Committed On or After November I, 1987)


                 Jose Manuel Ramirez-Angeles                                        Case Number: 3:20-cr-3789 -RBM

                                                                                   Blake Jackson Eaton
                                                                                    Defendant's Attorney


REGISTRATION NO. 89107198

THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Superseding Information
 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                                   Count Number(s)
8:1325(a)(2)                     UNLAWFUL ELUDING (Misdemeanor)                                                      1

 D The defendant has been found not guilty on count( s)
                                                                             -------------------
 IZI Count( s) 2 of Superseding Information                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              IZI TIME SERVED                                  D _ _ _ _ _ _ _ _ _ days

 IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Thursday, January 21, 2021
                                                                            Date of Imposition of Sentence


Received        , ___   11
                               1,,   L..- 6     _

                                                                            ~~~
                                                                            UNITED STATES MAGISTRATE JUDGE



Marshal's Copy                                                                                                                     3 :20-cr-3 789
